OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                AUSTIN
     lGa 4 to a rbottlolr
                  Ily      of b o o and
                                     r al* or ml*
liquor aa aala chrorigh dIapeasIn(~ la ~a b Lidmma ~a
an 08olad %brou& 6urmIoa fn 140 an4 ra%4r.
Other aal& are mm&oIn papretime, llbhor In s%nglo
bottle lota OS othorulss, rhsre ooasumptlon   o? the
product is not bwWaQ on the dot&or*6 lloenssd
pl.WaiftS+*.

     *?ha Texea Liquor Control Aat nquirar    to be
ltflxod~to the ooatdmra   of mnlt llquw pr6par
ta xmta mp ltIdonaIng
              a       ~Oymaa~ot Oh0 tax. Ijathe
a080 of 010, rush stamp0 era affIxa to tbn 8r8wa
of the bottle. Kx ta na ive
                          lx p a ~Ia a ahts fallad
                                         a ve
to dIaahao the araIlrbIllty eT say tn. of tu
rtesp whiob when afrixad to a bottle om4med In
wowr  ulll riot beoom &tauhad otter  a r*8eonablo
pariod of mmlclq.   ou? qpLlO8linm nqaira   tb8t
daoalaarmL0 OCamp8, miliehlpp0.r to ba the aaro
ldhorl~, k affixed to   oon8alwre ot ala, but
moh ata~~paafk~b~lmlon     to+ a ahcxt laa&thot
t1mo mora inqumntlythnnotharwl~ebeeasIa    dataahaa
tree3%ha oaataIn4r an4 wh*n Wm bottle la 8014 80
4uob aax **amp appoar4 chnrcren.
      %bka~r4    ot ala In Wacma k4v* 9otUbiona4
the lb48 xApw aantpol      Boazd to nqufra  a a%amp
to k 4liIxad 00 ah aontelltaFu i4on~ioal * 8h sha
pr~otiua OS affixing *tiallps to oontalfwra of t#aWf
tha% Is, to the 0~00 0s aarton aeatainln~ Indi*i-
4-1 bQtOla#. The ~oxaa Liquor CenWol A&l prwI400
that aho Boati shall have tbo ponr 80 mlaz tha
npulramant that awkmpe 80 affIxaedto b0ttl80 6~
oontakt.m~~wbaa In ita Judgmaatit;wuld be la-
pnoQi.ablo   so ra~ulra the aftlxla~ ef suob r-8
on the bottle or eoa$alnor. Thea appaara In mm-
motion wI8h this qkiastIon   a0 LmprsotIoabltit  ia-
vo~vad in the rifixing Oz atam~ato the eOSt8% bra,
IntO lo aoW18l px~ot;ia4 tbePe ta an impr6o~dorbilit~
In erpoetilng the atamp wbhbnSO ItttIm4 to Z%BIO~R
arrimka until tha al.9 la aold to the o-s.

      ~'smoatOa ia bhf~ qUO6ti0pia ~~OWW    thO w-
panae tq DBa F?bo+ia
                  In 9rovIdIsg  Ot8SrprioF izdlS+L4nal
Horrorable Bert i%r4,A~aIatntor,             Pa68 3



     bottler 08 oomparaub wltb a patly      nUuo *dlx p a zmo
     lf tar htmpI: of propar flmmaInatIon warn afffxa4
     to a*maa or oartons.    It may bs readily   amen that
     affixing twenty-four indlvIdual atampa to bottlso
     aould be greatly in axoem of tha cost of df:xIng
     one  8tu~1pto a owib repreobntlng   tho tax mqulreb
     to  be    paid OA the   a#grcgete   nwbar   cf   bcttha   oaa-
     Cainw!     tloruin.

           *The EmaH ie now ooneIaarIng req.mata tbt
     a ngulatlon    be adoptad rcqulrlng atamps to ha ar-
     rlzad  to onnbmor osrtona In lieu of :nbivldunl
     bottle oont4inars.    In eonnaolcIo~rLbb lwb a pro-
     position, your oplniou Is roquertaG PI to the fol-
     lowine quest ion82
                t?ndertha alrow~anoea        pnean8utl  with
     ao ~~~otlosbillt~    in atfixfn6 atanqm to lndlvi-
     dual oontalnarb, but an Lanpxn~bIoabIlit~ Ih ant&al-
     gotim that mob rtampmdll        oeatinw      to rasa%a
     lt?itbd under or4lnary rurkatIn6j prae~looa, 18 it
            inion that latrfslutlvu autbarltg haa bean
     isbl 7 abed for the aCoptioa and lforoment          of
     a mgulatlon rtqulrlng stamps to be affIxed to oar-
     tom 0s ef3wa in llbn tafindividual bottle eontaI~ra?
              -2.  ib ii3 pow 0~fn.m
                    It                   that ~t4mpcany b0
     requin4 to  ba,attIxa4    to oartwm or on-8, ia it
     within Me aut$orlty of tba Tl;na Liquor Qoatrel
     Board to edopb nnb to pxwida     tax  stanpa of danomf-
     nation8 aq,uslIn6 the a.&&rugatstar on lnbfvIdu81
     oontafnorr ~QA&E&AO~   wi.bhiA t&u OcIPtm or QaM ia
     1Iau OS reqalrlng to be aflixad to tba osrtou or
     wae the ram number ana danaralnctlw!, of .@buapo
     that would otherriee be atfIxad to Itilriltm~     bot-
     tle* or oonbsinara~
              *. . . .*

          Fbhoansvllra to your quertlotin depend upa the wm-
OtruOtdOn to be pl&?UebUpOA OCWtaf&i pPOVfeiOAa  Of th8 *%BlOE
Liquor Control Act*.   Soid Act fflQIvIdrrd into Part I to,&I-
fied aa Artloles 661,    ut aaQ, III Vwnaa*~ Annoteto6 Pea;rl
Cods of Twma) and Part II (oadlfied PI ArtIalarr 667-1, et
sap, In Pernon*a maotated Parkal Cm30of %WN).       Tart Z
BonoraNe ikr6           Foxe, AeRlnilltr*tor,            PItgo 4



d*hJ      With  iAtOX%OAti~            liQUOr0   &OAOrdly~         and     BSPt   a     deAlA
prlrmrlly      with  bow.

         *Aloohalla                Beverage*' 1s dcflnod in Artfcle                   666-3s
aa t011ow0r

             asAloohol.io Bovarege* shall mmn sloohol am3
      any bV8F*@l OCn~i:illl~    INOWbhen one-half Of OM
      par conli of sloohol by voluao whleh Ia ospebls oi
      tme for betera~ pur~seu. either lloae or *hen
      dlltlted."

*Liquor* la        6etlnotl        in wrtlole    4663e     08   tollowur


           *%lquor*  *ll   m*n any alooholio bovorag8
      oontaialng ~loohol in exowe of rot32 (4) per oentum
      br weight, unless othorulue lndiorted.   Proof that
      en aloeholio benrego irr aloohol, aplritrof wine,
      uhiakoy, liQUOT,rim,   brandy, &l,   t*pullla, Iyn-
      oul. bbOAW0,   or bmreto8g0, ahall be prim6 froi*
      evl&euoo that the mm i8 liquor a8 hwoin dafl~ed.~

*Beef* ill~flAUd              iA    AHlola 667-1 ea        r0u0we:

              The term 'boor' wana a Rmlb bevm~ge ow-
       talairrgoae-hdf of one par 6wtormre       or 8loohol
          VO~~UI# ld R OtEQOCO t& U3fOW ( 4 )
                                            P U OeAuo i
       a
       7 oohot by wuight,  and ahall AOt k inolurite  of
       any bevomge drslgnaUo4 by lab01 or othww%a8 bf
       lAj Oth e rAUS%46h Onb tlOt.*

           IU is OW UAdOrlBt~Abi~    thrt *a&O" 04803U dthhiA
#LO 4Ofitdit&?~ Of '~loOhO~i6 b8V@WU@=, 6At? that it d80
OQPPIBwithin the derinitlou   or *liquorw br rirtw     of the
taot t&t it ia lA rlooholla krersga oonta%nla@ eloohol
in oxoesa or r0ur (4) par osnbim bJ alght.       lror the  rm-
SOA it dOfMIAC& 00~ Within tho deiinibiMI Qf 'b@Or*. wth
wlo* me W3*re aro ni8lt bovoragoe.

          The tax iIlYclrud In tihi@ Quwitlon lr preBorlM4
by ArtLolo 666-21, P.A.P.O., whioh mada tn part aa tollova:
             *Ttmn la hrrcrby levied aa4 imposed 08 the
       rirrt  *ale :A aaaltlon to ths obhsr Saw and
       tax08 ltwl~d by thss nab the r0liiowingr

              *.     . . .
                                                             . -.
                                                                    5759
Eoiiorabla Bmrt Ford, Admlnfatrator, Paw   6



     Of OA0-t0Ath Of (tgalleA, UtaitqM @hall be iS.U.C,
     theroior at the sssesaod rate for enoh suoh type
     of dlstlllod eplrlts. It 1s further provided
     thst the taxes herein 16vfed end essesaed shell
     be pald and oolleotsd by stamps as provided in
     this Sootlon. . . ."         ,-.
          IA the oiwe Oi beor we are not faood with any quss-
tion a6 to the propriotr of plaoing the etaaips OA the oaso OS
OWtOA, instead Of OA the bottloa, bo0.u.o saah privilege is
  eo:fioally gmAt0d by th0 termi of paragraph (6) Of .4rtiClo
27-l aAd gsragmph (8) of titiolo 667-23, P.A.P.C., wbloh
srtlolos apply only to beer. Howovor. the problem is more
diffloult in the oaao of al0 booemso ths only statutory pro-
vlslone thst oontrol the quoutioa a~0 AFtlol0s 666-2l and
666-21a, quoted above. We think It oloar ttnt in th0 oauo
of ale in a bottle the words wbottlo* and wOontafnor* in Axti-
ole 666-21 waAs the reooptaolo in whioh the ale is lmaodlato-
1J COAtCiAod. The word woonteinorwin that artlolo has rerer-
eAoe to roo0ptaoloe other than bottles lo whloh the aloaholio
beverage tight b0 oOAt?iiA0d, for example, juga, kegs and oaa8.

           RI now nust dealde how thls question is afrooto% bg
the sontanoo ln ml4 above-quoted titiole 66641 that reeda
60 r0u0nsr    *The &srd shell heve power to relax the foro-
golug provleion SheA in its   judgment it would be impraotloa~o
to ro~ti~%  the aifiti,n% of ruoh 8ttmap on the bottla~or OOA-
talnorw. Xe believe said eentonoo @:2ves the board authority
to pramulgsta a regulation dirootlng that mid etPlnpe shell
bo plaood on oartons Or oases of eTP lc the awe gannex k!my
are plaoed on oertone or oases Or beer, in lieu or afrirltg
a stamp to each bottle, if the Board b01i0V08 it it: liqr80-
tloable to require that the atmp8 be effl.red to tks bottles.

          A reading of the entire statute shows that this 18
a ssl0s tax, the tax being imposed on tbe~flrst sals, The
peymenCof the tar La %'*idona%4 by staqs.   %8 bsllove th0
statute elkms the Board a dlsoretloa ,Ln the method %.t uses
ln oollootlng the tax to the extent that it oan presorlbo
rules as to how the stamps shall be plaaed.

          &rtlolo 666-ale, quoted above, gives the Beard
authority to provide stamp8 of dencminatlons squab to the
total tar duo on the malo of 011 the bottles in the ome
or oorton.

          Our an~uor to both of your questions is "PP.

                                        Yours very truly